       Case 19-31858                Doc 9           Filed 11/14/19 Entered 11/14/19 23:38:34                         Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Jill M. Plasky                                                    Social Security number or ITIN        xxx−xx−6401
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 11/8/19
Case number:          19−31858


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Jill M. Plasky

2.      All other names used in the
        last 8 years

3.     Address                               56 Bridlepath Dr
                                             Lindenhurst, IL 60046−4958

4.     Debtor's attorney                     Paul R Idlas                                           Contact phone 847 223−5555
                                             Law Offices Of Paul R. Idlas                           Email: pidlas@aol.com
       Name and address                      1099 N Corporate Circle
                                             Suite K
                                             Grayslake, IL 60030

5.     Bankruptcy trustee                    Ilene F Goldstein ESQ                                  Contact phone 847−562−9595
                                             Law Offices of Ilene F. Goldstein                      Email: ifgcourt@aol.com
       Name and address                      900 Skokie Blvd
                                             Ste 128
                                             Northbrook, IL 60062
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
       Case 19-31858                   Doc 9      Filed 11/14/19 Entered 11/14/19 23:38:34                                 Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Jill M. Plasky                                                                                                      Case number 19−31858


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 11/12/19

7. Meeting of creditors                          December 5, 2019 at 03:30 PM                                Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              301 Greenleaf Avenue,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Courtroom B, Park City, IL 60085
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 2/3/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
           Case 19-31858            Doc 9       Filed 11/14/19 Entered 11/14/19 23:38:34                        Desc Imaged
                                                Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-31858-ABG
Jill M. Plasky                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: lsims                        Page 1 of 2                          Date Rcvd: Nov 12, 2019
                                      Form ID: 309A                      Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 14, 2019.
db              Jill M. Plasky,    56 Bridlepath Dr,    Lindenhurst, IL 60046-4958
tr             +Ilene F Goldstein, ESQ,    Law Offices of Ilene F. Goldstein,     900 Skokie Blvd,   Ste 128,
                 Northbrook, IL 60062-4052
28369477      ++FIFTH THIRD BANK,    MD# ROPS05 BANKRUPTCY DEPT,    1850 EAST PARIS SE,
                 GRAND RAPIDS MI 49546-6253
               (address filed with court: Fifth Third Bank,      38 Fountain Square Plaza,
                 Cincinnati, OH 45263-0000)
28369476        Farmington Green Homeowners’ Association,     3095 Farmington Dr,    Lindenhurst, IL 60046-4964
28369479        Heritage Trails HOA,    C/O Management Realty Partners,    2704 Grand Ave,
                 Waukegan, IL 60085-2407
28369481        Medical Revenue Service,    645 Walnut St Ste 5,    Gadsden, AL 35901-4173
28369482        Music Center of Deerfield,    811 Waukegan Rd,    Deerfield, IL 60015-3205
28369483        New Hope Behavioral Health Inc.,     121 S Wilke Rd Ste 101,    Arlington Heights, IL 60005-1524
28369484       +NorthShore University HealthSystem,     23056 Network Place,    Chicago, IL 60673-1230
28369469        Paul Idlas,    1099 N Corporate Cir,    Grayslake, IL 60030-1688
28369468        Plasky Jill M,    56 Bridlepath Dr,    Lindenhurst, IL 60046-4958
28369485        Specialized Loan Servicing,    8742 Lucent Blvd Ste 300,     Highlands Ranch, CO 80129-2386
28369487       +United Collection Bureau, Inc,    5620 Southwyck Blvd Suite 206,     Toledo, OH 43614-1501

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: pidlas@aol.com Nov 13 2019 03:31:30      Paul R Idlas,
                 Law Offices Of Paul R. Idlas,   1099 N Corporate Circle,     Suite K,    Grayslake, IL 60030
28369470       +EDI: BANKAMER.COM Nov 13 2019 07:48:00      Bank Of America,    PO Box 5170,
                 Simi Valley, CA 93062-5170
28369471       +EDI: CAPITALONE.COM Nov 13 2019 07:48:00      Capital One,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
28369472       +EDI: CITICORP.COM Nov 13 2019 07:48:00      Citibank,    PO Box 6077,
                 Sioux Falls, SD 57117-6077
28369473        E-mail/Text: mediamanagers@clientservices.com Nov 13 2019 03:33:37        Client Services,
                 PO Box 1503,   Saint Peters, MO 63376-0027
28369474        E-mail/Text: bankruptcy@credencerm.com Nov 13 2019 03:37:11
                 Credence Resource Management, LLC,    17000 Dallas Pkwy Ste 204,     Dallas, TX 75248-1940
28369475        E-mail/Text: bkcy@creditmgt.com Nov 13 2019 03:34:59       Credit Management Control, INC,
                 PO Box 1654,   Green Bay, WI 54305-1654
28369478        E-mail/Text: data_processing@fin-rec.com Nov 13 2019 03:34:22
                 Financal Recovery Services, INC.,   PO Box 385908,     Minneapolis, MN 55438-5908
28369480       +E-mail/Text: bncnotices@becket-lee.com Nov 13 2019 03:33:50       Kohls,    PO Box 3043,
                 Milwaukee, WI 53201-3043
28369486        EDI: NEXTEL.COM Nov 13 2019 07:48:00      Sprint,   PO Box 4191,    Carol Stream, IL 60197-0000
28373200       +EDI: RMSC.COM Nov 13 2019 07:48:00      Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
28369488        EDI: USBANKARS.COM Nov 13 2019 07:48:00      US Bank,    PO Box 790408,
                 Saint Louis, MO 63179-0408
                                                                                               TOTAL: 12

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 14, 2019                                             Signature: /s/Joseph Speetjens
        Case 19-31858       Doc 9    Filed 11/14/19 Entered 11/14/19 23:38:34           Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 0752-1         User: lsims                 Page 2 of 2                   Date Rcvd: Nov 12, 2019
                             Form ID: 309A               Total Noticed: 25

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 12, 2019 at the address(es) listed below:
              Ilene F Goldstein, ESQ    ifgcourt@aol.com, IL35@ecfcbis.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Paul R Idlas    on behalf of Debtor 1 Jill M. Plasky pidlas@aol.com, paul@idlas.com
                                                                                            TOTAL: 3
